Exhibit 10.2

FIRST AMENDMENT TO PROMISSORY NOTE

This First Amendment to Promissory Note (“Note Modification”, dated as of
May 31, 2007 is attached to and made a part of that certain Promissory Note in
the original principal sum of FIFTY-FOUR MILLION AND NO/100THS DOLLARS
($54,000,000.00), dated as of June 25, 2003 (the “Note”), made by 3301 HILLVIEW
HOLDINGS INC., a Delaware corporation (“Maker”), to the order of SUNAMERICA LIFE
INSURANCE COMPANY, an Arizona corporation (hereinafter referred to, together
with each subsequent holder hereof, as “HOLDER”), for the purpose of annexing
thereto the following:

1. Amendment and Restatement of Note.

(a) The terms and conditions of this Note Modification shall amend the Note. In
the event of any conflict between this Note Modification and the terms of the
Note, the Deed of Trust or any of the other Loan Documents, the terms of this
Note Modification shall govern and control. Whenever possible, the provisions of
this Note Modification shall be deemed supplemental to and not in derogation of
the terms of the Deed of Trust or any of the other Loan Documents. Capitalized
terms which are not specifically defined herein shall have the meanings set
forth in the Loan Documents.

(b) As of June 1, 2007, the outstanding principal balance of the Note equals
$47,253,309.49.

2. Amended Interest Rate and Payments.

(a) As of June 1, 2007, the balance of principal outstanding from time to time
under the Note shall bear interest at the rate of five and one-half percent
(5.50%) per annum (hereafter known as the “Original Interest Rate”), computed on
the basis of a three hundred sixty (360) day year composed of twelve (12) months
of thirty (30) days each.

(b) Commencing on July 1, 2007 and on the first day of each month thereafter
through and including June 1, 2013 combined payments of principal and interest
shall be payable, in arrears, in the amount of $369,410.87 each (such amount
representing an amount that would be sufficient to fully amortize the
outstanding principal amount of the Note as of June 1, 2007, over the remaining
portion of the Amortization Period.

(c) The entire outstanding principal balance, together with all accrued and
unpaid interest and all other sums due hereunder, shall be due and payable in
full on July 1, 2013 (the “Original Maturity Date”).

[Balance of Page Intentionally Left Blank; Signatures on Following Page]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF and intending to be legally bound, Maker and Holder have duly
executed this Note Modification as of the date first above written.

 

MAKER:

3301 HILLVIEW HOLDINGS INC.,

a Delaware corporation

By:   /s/ William R. Hughes Name:   WILLIAM R. HUGHES Title:   VICE PRESIDENT

[HOLDER SIGNATURE ON FOLLOWING PAGE]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

HOLDER: SUNAMERICA LIFE INSURANCE COMPANY, an Arizona corporation By:   AIG
Global Investment Corp.,   a New Jersey corporation, its investment advisor  
By:   /s/ Maria S. Campagn.   Name:   Maria S. Campagn.   Title:   Vice
President